Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a method of producing nanoparticles, classified in B22F 9/24.
II. Claims 14-21, drawn to CoFe nanoparticles, classified in B22F 1/0018.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process, such as by reduction of polyol based solutions.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Charles Jew on March 3, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Objection
Claim 5 is objected to because the claim does not recite any claim number it is intended to depend from.  For purposes of examination, claim 5 is being treated as dependent upon claim 1.  Appropriate correction/clarification is required.

Rejections—35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4, 6, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010/189679.  [Note: An English translation of JP ‘679 has been obtained from Espacenet, is attached hereto and will be referred to herein].
JP ‘679 discloses preparing iron-cobalt nanoparticles by preparing aqueous solutions containing iron and cobalt compounds, as well as an aqueous solution containing an alkali hydroxide such as sodium hydroxide, and mixing the solutions to form the nanoparticles.  With respect to claim 3, clearly the prior art contemplates what can be described as “recovering” the nanoparticles, and any material recovered would presumably be kept at room temperature, i.e. 20-250C.  With respect to claims 4 and 12, the prior art discloses mixing ratios of iron and cobalt salt that would result in nanoparticles of compositions as presently claimed; see para. [0025] of the translation of JP ‘679.  With respect to claim 6, the statement in para. [0013] of the prior art that the amount of hydroxide is 5-10 times the total molar amount of Fe and Co ions is substantially identical to the limitation as presently claimed.  With respect to claim 10, the prior art does not mention forming CoFe2O4; therefore any amount formed would presumably be very small and of no patentable moment.
JP ‘679 does not specify that precipitation of the nanoparticles occurs in an environment substantially free of oxygen as required by the instant claims or “annealing” in such an environment as recited in claim 3, and does not specify the rate of mixing the solutions as recited in claim 7.  However,
a) One of skill in the art would understand that small metal particles such as those formed in the prior art process would oxidize very easily; it would therefore be an 
b) Any “annealing” that would occur would be the result of keeping the particles at a given temperature.  Thus, whatever amount of annealing that happens at room temperature would occur to the same degree in the prior art as in the claimed method.
c) With regard to claim 7, JP ‘679 para. [0031] indicates that the reducing agent is added in order to increase the reaction rate of the reduction reaction of iron ions and cobalt ions and efficiently generate the nanoparticles.  One of skill in the art would select an appropriate rate of adding the solutions for this to occur.  Further, the mere recitation of a numerical parameter in an otherwise known process will not generally result in patentability of a claim absent evidence of criticality of the numerical parameter.  In the present case, the numerical parameter does not appear to be critical to the invention, at least for the reason that it is recited solely in a dependent claim.
Thus, the disclosure of JP 2010-189679 is held to create a prima facie case of obviousness of a method as presently claimed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-189679, as above, and further in view of Rowe et al. (US 2015/0014573).
In addition to the method as discussed above, JP ‘679 discloses washing, filtering and drying the nanoparticles obtained; see, for instance, para. [0034] and [0040] of the translation of JP ‘679.  JP ‘679 does not specify annealing of the washed nanoparticles in an environment substantially free of oxygen.  Rowe indicates it was known in the art, at the time of filing of the present invention, that annealing of iron 
	Thus, the combined disclosures of JP 2010-189679 and Rowe et al. would have suggested a method as presently claimed to one of ordinary skill in the art.

The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.

Allowable Subject Matter
Claims 5, 8, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art methods result in particles far larger than recited in claim 5.  The prior art does not disclose or suggest a method as claimed and the pressure recited in claim 8 or the environment recited in claim 9.  All magnetic saturation values achieved in the prior art are significantly less than that recited in claim 13.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 4, 2021